 1                                                                                            JS-6
 2
 3
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9                           CENTRAL DISTRICT OF CALIFORNIA
10
11   STAR FABRICS, INC.,                        CV 21-00383 PA (GJSx)

12              Plaintiff,                      JUDGMENT
13        v.
14   KAS NEW YORK, et al.,
15              Defendants.
16
17
18        Pursuant to the Court’s May 25, 2021 Minute Order, IT IS HEREBY ORDERED,
19   ADJUDGED, AND DECREED that:
20        1.    This action is dismissed without prejudice; and
21        2.    The parties shall each bear their own costs and fees incurred in connection
22              with this action.
23        IT IS SO ORDERED.
24
25   DATED: May 25, 2021                            _________________________________
                                                               Percy Anderson
26                                                    UNITED STATES DISTRICT JUDGE
27
28
